Plaintiff in error was tried at the September, 1909, term of the district court of McCurtain county on a charge of murder, and his punishment fixed by the jury at life imprisonment. On the 9th day of October, 1909, judgment and sentence was pronounced in accordance with the verdict of the jury. The case-made for appeal was served within the time allowed by the orders of the court. The appeal, however, was not filed in this court until the 14th day of April, 1910, more than six months after the date of judgment.
Under section 6948, Snyder's Stat. 1909, this appeal should have been filed within six months from the date of judgment in order to confer jurisdiction on this court to review the same on its merits. Musick v. State, 5 Okla. Cr. 608, 115 P. 377.
For the reason that the appeal was not filed within the time prescribed by the statutes, the appeal is dismissed, with directions to the district court of McCurtain county to enforce the judgment and sentence.
FURMAN, P.J., and DOYLE, J., concur. *Page 210